 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
       NORTHWEST ADMINISTRATORS,
       INC.,
 9
                             Plaintiff,
10                                                      C19-609 TSZ
           v.
11                                                      MINUTE ORDER
       BUNZL UTAH, LLC,
12
                             Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
            (1)    The parties’ joint motion to continue the trial date and remaining related
     deadlines, docket no. 16, is GRANTED as follows:
16

17          BENCH TRIAL DATE (1 day)                               June 29, 2020

18          Discovery completed by                                 March 9, 2020

19          Dispositive motions filing deadline                    April 2, 2020
20          Deadline for filing motions related to expert
                                                                   April 9, 2020
            testimony (e.g., Daubert motions)
21
            Motions in limine filing deadline                      May 28, 2020
22

23

     MINUTE ORDER - 1
 1             Agreed Pretrial Order, 1 trial briefs, and proposed
                                                                             June 12, 2020
               findings of fact and conclusions of law due
 2                                                                           June 19, 2020
               Pretrial conference scheduled for
                                                                             at 1:30 p.m.
 3
     All other terms and conditions, and all dates and deadlines not inconsistent herewith,
 4
     contained in the Minute Order Setting Trial Date and Related Dates, docket no. 12, shall
     remain in full force and effect.
 5
          (2)          The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7             Dated this 18th day of December, 2019.

 8
                                                              William M. McCool
 9                                                            Clerk

10                                                            s/Karen Dews
                                                              Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21
     1
         For further details concerning the Pretrial Order and the exhibit list contained therein, refer to
22 the Minute Order Setting Trial and Related Dates entered on July 10, 2019, docket no. 12.

23

     MINUTE ORDER - 2
